

	

		II

		109th CONGRESS

		1st Session

		S. 1133

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Byrd (for himself,

			 Mr. Rockefeller, and

			 Mr. Specter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of Energy to

		  develop and implement an accelerated research, development, and demonstration

		  program for advanced clean coal technologies for use in coal-based generation

		  facilities and to provide financial incentives to encourage the early

		  commercial deployment of advanced clean coal technologies through the

		  retrofitting, repowering, replacement, and new construction of coal-based

		  electricity generating facilities and industrial gasification

		  facilities.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Clean Coal Research,

			 Development, Demonstration, and Deployment Act of

			 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Definitions.

					TITLE I—Clean Coal Initiative

					Subtitle A—Clean Coal Research, Development, and Demonstration

				Program

					Sec. 101. Clean coal power initiative.

					Sec. 102. Research and development programs.

					Sec. 103. Authorization of appropriations.

					Subtitle B—Coal-Based Electric Generation Deployment

				Program

					Sec. 111. Purpose.

					Sec. 112. Definitions.

					Sec. 113. Deployment incentive program.

					Sec. 114. Election of Federal financial incentives.

					Sec. 115. Qualifying advanced coal projects.

					Sec. 116. Advanced coal-based generation

				technology.

					Sec. 117. Federal project coordinator.

					Sec. 118. Applicability.

					Sec. 119. Investment tax credit and shortened recovery

				period.

					Sec. 120. Credit to holders of clean energy bonds.

					TITLE II—Industrial Gasification Initiative

					Sec. 201. Findings and purpose.

					Sec. 202. Definitions.

					Subtitle A—Industrial Gasification Research, Development, and

				Demonstration Program

					Sec. 211. Establishment.

					Sec. 212. Cost and performance goals.

					Sec. 213. Study.

					Sec. 214. Authorization of appropriations.

					Subtitle B—Industrial Gasification Deployment

				Program

					Sec. 221. Establishment of certification program.

					Sec. 222. Credit for production from certified industrial

				gasification projects.

				

			2.DefinitionsIn this Act:

			(1)

			 DepartmentThe term

			 Department means the Department of Energy.

			(2)SecretaryThe term Secretary means the

			 Secretary of Energy.

			IClean Coal Initiative

			AClean Coal Research, Development, and

			 Demonstration Program

				101.Clean coal power

			 initiative

					(a)In

			 general

						(1)EstablishmentThe Secretary shall establish a clean coal

			 power initiative under which the Secretary shall provide assistance under this

			 subtitle for projects described in paragraph (2).

						(2)ProjectsTo be eligible to receive assistance under

			 this subtitle, a project shall—

							(A)significantly advance efficiency,

			 reliability, environmental performance, and cost competitiveness or develop

			 alternative technology pathways beyond the levels of technologies that—

								(i)are in commercial service as of the date of

			 enactment of this Act; or

								(ii)have been demonstrated at scales sufficient

			 to demonstrate that commercial service is viable, as determined by the

			 Secretary; and

								(B)be operated in the United States using

			 United States coal.

							(b)Technical

			 criteria

						(1)Gasification

			 projects

							(A)Allocation of

			 fundsIn allocating the funds

			 made available under section 103(a), the Secretary shall ensure that at least

			 65 percent of the funds are used to fund projects using coal-based gasification

			 technologies, including—

								(i)gasification combined cycle;

								(ii)gasification fuel cells and turbine

			 combined cycle;

								(iii)gasification coproduction; and

								(iv)hybrid gasification and combustion.

								(B)Technical

			 milestones

								(i)Periodic

			 determination

									(I)In

			 generalThe Secretary shall

			 periodically establish technical milestones specifying the emission and thermal

			 efficiency levels to which power and coproduction projects under this subtitle

			 shall be designed, and reasonably expected, to achieve.

									(II)Prescriptive

			 milestonesThe technical

			 milestones shall become more prescriptive during the period of the clean coal

			 power initiative.

									(ii)2020

			 goalsThe Secretary shall

			 establish periodic milestones so as to achieve, by the year 2020, coal

			 gasification projects able—

									(I)to remove at least 99 percent of the sulfur

			 compounds;

									(II)to emit not more than .05 lbs of NOx per

			 million Btu;

									(III)to achieve 95 percent reductions in mercury

			 emissions; and

									(IV)to achieve thermal to electrical conversion

			 efficiencies (also known as higher heating value) of at

			 least—

										(aa)50 percent for coal of more than 9,000

			 Btu;

										(bb)48 percent for coal of 7,000 to 9,000 Btu;

			 and

										(cc)46 percent for coal of less than 7,000

			 Btu.

										(2)Other

			 projects

							(A)Allocation of

			 fundsThe Secretary shall

			 ensure that not more than 35 percent of the funds made available under section

			 103(a) are used to fund projects other than those described in paragraph

			 (1)(A).

							(B)Technical

			 milestones

								(i)Periodic

			 determination

									(I)In

			 generalThe Secretary shall

			 periodically establish technical milestones specifying the emission and thermal

			 efficiency levels that projects other than those described in paragraph (1)(A)

			 shall be designed, and reasonably expected, to achieve.

									(II)Prescriptive

			 milestonesThe technical

			 milestones shall become more prescriptive during the period of the clean coal

			 power initiative.

									(ii)2020

			 goalsThe Secretary shall

			 establish the periodic milestones so as to achieve, by the year 2020, projects

			 able—

									(I)to remove at least 97 percent of sulfur

			 dioxide;

									(II)to emit not more than .08 lbs of NOx per

			 million Btu;

									(III)to achieve 90 percent reductions in mercury

			 emissions; and

									(IV)to achieve thermal to electrical conversion

			 efficiencies (also known as higher heating value) of at

			 least—

										(aa)43 percent for coal of more than 9,000

			 Btu;

										(bb)41 percent for coal of 7,000 to 9,000 Btu;

			 and

										(cc)39 percent for coal of less than 7,000

			 Btu.

										(3)Existing

			 unitsIn the case of projects

			 at units in existence on the date of enactment of this Act, in lieu of the

			 thermal efficiency requirements described in paragraphs (1)(B)(ii) and

			 (2)(B)(ii), the milestones shall be designed to achieve an overall thermal

			 design efficiency improvement, compared to the efficiency of the unit as

			 operated, of not less than—

							(A)7 percentage points for coal of more than

			 9,000 Btu;

							(B)6 percentage points for coal of 7,000 to

			 9,000 Btu; or

							(C)4 percentage points for coal of less than

			 7,000 Btu.

							(c)Project

			 selection

						(1)In

			 generalIn evaluating project

			 proposals, the Secretary shall select those demonstration projects that are

			 expected to demonstrate progress toward achieving the milestones described in

			 paragraphs (1) and (2) of subsection (b).

						(2)Site elevation

			 and rank of coalIn

			 evaluating project proposals to achieve the milestones described in paragraphs

			 (1)(B)(i), (2)(B)(i), and (3) of subsection (b), and in determining progress

			 toward achieving the milestones described in paragraph (4) and paragraphs

			 (1)(B)(ii) and (2)(B)(ii) of subsection (b), the Secretary shall take into

			 account and make adjustments for the Btu value of various coals and the

			 elevation of the site at which a project is proposed to be constructed.

						(3)ConsultationBefore establishing the technical

			 milestones under paragraphs (1)(B)(i)(I) and (2)(B)(i)(I) of subsection (b),

			 the Secretary shall consult with—

							(A)the Administrator of the Environmental

			 Protection Agency; and

							(B)interested persons, including—

								(i)coal producers;

								(ii)industries using coal;

								(iii)organizations that promote coal or advanced

			 coal technologies;

								(iv)environmental organizations;

								(v)organizations representing workers;

			 and

								(vi)organizations representing

			 consumers.

								(4)Permitted

			 usesIn carrying out this

			 subtitle, the Secretary shall give high priority to projects that include, as

			 part of the project—

							(A)the separation or capture of carbon

			 dioxide; or

							(B)the reduction of the demand for natural gas

			 if deployed.

							(d)Financial

			 criteriaThe Secretary shall

			 not provide assistance under this subtitle for a project unless the recipient

			 documents to the satisfaction of the Secretary that—

						(1)the recipient organization is financially

			 responsible;

						(2)the recipient shall provide sufficient

			 information to the Secretary to ensure the Secretary that the federally-awarded

			 funds will be spent efficiently and effectively; and

						(3)a market exists for the technology being

			 demonstrated or applied, as evidenced by statements of interest in writing from

			 potential purchasers of the technology.

						(e)Financial

			 assistanceThe Secretary

			 shall provide assistance to projects that, as determined by the

			 Secretary—

						(1)meet the requirements of subsections (a),

			 (b), and (c); and

						(2)are likely—

							(A)to achieve overall cost reductions in the

			 use of coal to generate useful forms of energy or chemical feedstocks;

			 and

							(B)to improve the competitiveness of coal

			 among various forms of energy in order to maintain a diversity of fuel choices

			 in the United States to meet electricity generation or chemical feedstock

			 requirements.

							(f)Federal

			 shareThe Federal share of

			 the cost of a coal or related technology project carried out using funds made

			 available under this subtitle shall not exceed 50 percent, as determined by the

			 Secretary.

					(g)Scheduled

			 completion of selected projects

						(1)In

			 generalIn selecting a

			 project for financial assistance under this section, the Secretary shall

			 establish a reasonable period of time during which the owner or operator of the

			 project shall complete the construction or demonstration phase of the project,

			 as the Secretary determines to be appropriate.

						(2)Condition of

			 financial assistanceThe

			 Secretary shall require as a condition of receipt of any financial assistance

			 under this subtitle that the recipient of the assistance enter into an

			 agreement with the Secretary not to request an extension of the time period

			 established for the project by the Secretary under paragraph (1).

						(3)Extension of

			 time period

							(A)In

			 generalSubject to

			 subparagraph (B), the Secretary may extend the time period established under

			 paragraph (1) if the Secretary determines, in the sole discretion of the

			 Secretary, that the owner or operator of the project cannot complete the

			 construction or demonstration phase of the project within the time period due

			 to circumstances beyond the control of the owner or operator.

							(B)LimitationThe Secretary shall not extend a time

			 period under subparagraph (A) by more than 4 years.

							(h)Repayment of

			 Federal ShareNotwithstanding

			 any other provision of law, the Secretary shall not condition an award of

			 financial assistance to a Clean Coal Power Initiative project under this

			 subtitle on repayment of the Federal share of the cost of the project.

					(i)ApplicabilityNo technology, or level of emission

			 reduction, solely by reason of the use of the technology, or the achievement of

			 the emission reduction by the demonstration of any technology or performance

			 level by 1 or more facilities receiving assistance under this subtitle, shall

			 be considered to indicate that the technology or performance level is—

						(1)adequately demonstrated for purposes of

			 section 111 of the Clean Air Act (42 U.S. C. 7411);

						(2)achievable for purposes of section 169 of

			 that Act (42 U.S. C. 7479); or

						(3)achievable in practice for purposes of

			 section 171 of that Act (42 U.S. C. 7501).

						(j)ReportNot later than 1 year after the date of

			 enactment of this Act, and once every 2 years thereafter through 2013, the

			 Secretary, in consultation with other appropriate Federal agencies, shall

			 submit to Congress a report describing—

						(1)(A)the technical milestones described in this

			 section; and

							(B)how those milestones ensure progress toward

			 meeting the requirements of paragraphs (1)(B)(ii) and (2)(B)(ii) of subsection

			 (b);

							(2)how the technologies being demonstrated

			 under the clean coal power initiative demonstrate methods and equipment that

			 can be used in broader commercial applications in addition to electric power

			 generation; and

						(3)the status of projects that receive

			 assistance under this subtitle.

						(k)Fee

			 titleThe Secretary may vest

			 fee title or other property interests acquired under cost-share Clean Coal

			 Power Initiative agreements in any entity, including the United States.

					(l)Data

			 protectionFor a period not

			 exceeding 5 years after completion of the operations phase of a cooperative

			 agreement, the Secretary may provide appropriate protections, including

			 exemptions from subchapter II of chapter 5 of title 5, United States Code,

			 against the dissemination of information that results from demonstration

			 activities carried out under the Clean Coal Power Initiative Program and that

			 would be a trade secret or commercial or financial information that is

			 privileged or confidential if the information had been obtained from and first

			 produced by a non-Federal party participating in a Clean Coal Power Initiative

			 project.

					102.Research and

			 development programs

					(a)ObjectivesThe Secretary shall conduct a program of

			 technology research, development, demonstration, and commercial application for

			 coal and power systems, including programs to facilitate production and

			 generation of coal-based energy through—

						(1)innovations for existing plants;

						(2)gasification systems;

						(3)advanced combustion systems;

						(4)turbines for synthesis gas derived from

			 coal;

						(5)carbon capture and sequestration research

			 and development;

						(6)coal-derived chemicals and liquid

			 transportation fuels;

						(7)solid fuels and feedstocks;

						(8)advanced coal-related research;

						(9)advanced separation technologies;

						(10)fuel cells for operation on synthesis gas

			 derived from coal; and

						(11)projects for permeability enhancement in

			 coals for natural gas production and carbon dioxide sequestration.

						(b)Carbon capture

			 research and development program

						(1)In

			 generalIn addition to the

			 research and development activities authorized under subsection (a)(5), the

			 Secretary shall carry out a 10-year carbon capture research and development

			 program to develop carbon dioxide capture technologies for use—

							(A)in new coal utilization facilities;

			 and

							(B)on the existing fleet of coal-based

			 units.

							(2)ObjectivesThe program objectives shall be—

							(A)to develop carbon dioxide capture

			 technologies, including adsorption and absorption techniques and chemical

			 processes, to remove the carbon dioxide from gas streams containing carbon

			 dioxide potentially amenable to sequestration;

							(B)to develop technologies that would directly

			 produce concentrated streams of carbon dioxide potentially amenable to

			 sequestration;

							(C)to increase the efficiency of the overall

			 system to reduce the quantity of carbon dioxide emissions released from the

			 system per megawatt generated; and

							(D)in conjunction with the carbon dioxide

			 capture program, to promote a robust carbon sequestration program and continue

			 the work of the Department in conjunction with the private sector, through

			 regional carbon sequestration partnerships.

							(c)Cost and

			 performance goals

						(1)In

			 generalIn carrying out

			 programs under this section, in each of fiscal years 2008 and 2016 and in each

			 year following fiscal year 2021, the Secretary shall identify cost and

			 performance goals for coal-based technologies that would permit the continued

			 cost-competitive use of coal for the production of electricity, chemical

			 feedstocks, and liquid transportation fuels.

						(2)Establishing

			 goalsIn identifying cost and

			 performance goals under paragraph (1), the Secretary shall—

							(A)consider activities and studies undertaken

			 as of the date of enactment of this Act by industry in cooperation with the

			 Department in support of the goals;

							(B)consult with interested persons,

			 including—

								(i)coal producers;

								(ii)industries using coal;

								(iii)organizations that promote coal and

			 advanced coal technologies;

								(iv)environmental organizations;

								(v)organizations representing workers;

			 and

								(vi)organizations representing

			 consumers;

								(C)not later than 120 days after the date of

			 enactment of this Act, publish in the Federal Register proposed draft cost and

			 performance goals for public comment; and

							(D)not later than 180 days after the date of

			 enactment of this Act and every 4 years thereafter, submit to Congress a report

			 that—

								(i)describes final cost and performance goals

			 for technologies described in paragraph (1);

								(ii)includes a list of technical milestones;

			 and

								(iii)explains how programs authorized in this

			 section will not duplicate activities carried out under section 101.

								103.Authorization of

			 appropriations

					(a)Clean coal

			 power initiative

						(1)In

			 generalThere is authorized

			 to be appropriated to the Secretary to carry out section 101 $200,000,000 for

			 each of fiscal years 2006 through 2012, to remain available until

			 expended.

						(2)ReportNot later than March 31, 2006, the

			 Secretary shall submit to Congress a report that includes a 10-year plan that

			 includes—

							(A)a detailed assessment of whether the

			 aggregate assistance levels provided under paragraph (1) are the appropriate

			 assistance levels for the clean coal power initiative;

							(B)a detailed description of how proposals for

			 assistance under the clean coal power initiative will be solicited and

			 evaluated, including a list of all activities expected to be undertaken;

							(C)a detailed list of technical milestones for

			 each coal and related technology that will be pursued; and

							(D)a detailed description of how the clean

			 coal initiative will avoid problems enumerated in Government Accountability

			 Office reports on the Clean Coal Technology Program of the Department,

			 including problems that have resulted in unspent funds and projects that failed

			 either financially or scientifically.

							(b)Research and

			 development programs

						(1)In

			 generalThere are authorized

			 to be appropriated to the Secretary to carry out clean coal technology

			 research, development, demonstration, and commercial application activities,

			 including activities described in section 102(a)—

							(A)$324,000,000 for fiscal year 2005;

							(B)$337,000,000 for fiscal year 2006;

							(C)$364,000,000 for fiscal year 2007;

							(D)$394,000,000 for fiscal year 2008;

			 and

							(E)$427,000,000 for fiscal year 2009.

							(2)Carbon capture

			 research and development programIn addition to the funds authorized to be

			 appropriated to carry out section 102(a)(5), there are authorized to be

			 appropriated to the Secretary to carry out section 102(b)—

							(A)$20,000,000 for fiscal year 2006;

							(B)$25,000,000 for fiscal year 2007;

							(C)$30,000,000 for fiscal year 2008;

							(D)$35,000,000 for fiscal year 2009;

			 and

							(E)$40,000,000 for fiscal year 2010.

							BCoal-Based Electric Generation Deployment

			 Program

				111.PurposeThe purpose of this subtitle is to provide

			 Federal financial assistance for projects that will use integrated gasification

			 combined cycle or other advanced coal-based generation technologies—

					(1)in new electric generating units;

					(2)to repower existing electric generation

			 units; or

					(3)to retrofit existing natural gas combined

			 cycle units to operate on coal instead of natural gas.

					112.DefinitionsIn this subtitle:

					(1)Advanced

			 coal-based generation technologyThe term advanced coal-based

			 generation technology means a technology that meets the requirements of

			 section 116.

					(2)Carbon capture

			 capabilityThe term

			 carbon capture capability means an integrated gasification

			 combined cycle technology facility capable of adding components that can

			 capture, separate on a long-term basis, isolate, remove, and sequester

			 greenhouse gases that result from the generation of electricity.

					(3)Electric

			 generation unitThe term

			 electric generation unit means any facility at least 50 percent of

			 the total annual net output of which is electrical power, including an

			 otherwise eligible facility that is used in an industrial application.

					(4)Integrated

			 gasification combined cycleThe term integrated gasification

			 combined cycle means an electric generation unit that produces

			 electricity by converting coal to synthesis gas that is used to fuel a

			 combined-cycle plant that produces electricity from both a combustion turbine

			 (including a combustion turbine/fuel cell hybrid) and a steam turbine.

					(5)Qualifying

			 advanced coal projectThe

			 term qualifying advanced coal project means a project that meets

			 the requirements of section 115.

					113.Deployment incentive

			 program

					(a)EstablishmentNot later than 180 days after the date of

			 enactment of this Act, the Secretary shall begin carrying out a program to

			 provide Federal financial incentives for deployment of advanced coal-based

			 generation technologies.

					(b)Certification

						(1)In

			 generalThe Secretary may

			 certify a qualifying advanced coal project as eligible to receive 1 of the

			 Federal financial incentives provided under section 114.

						(2)Period of

			 issuanceA certificate of

			 eligibility under this subsection may be issued only during the 10 fiscal year

			 period beginning on October 1, 2005.

						(3)Aggregate

			 generating capacity

							(A)In

			 generalThe aggregate

			 generating capacity of projects certified by the Secretary under paragraph (1)

			 may not exceed 10,000 megawatts.

							(B)Particular

			 projectsOf the total

			 megawatts of capacity that the Secretary is authorized to certify—

								(i)6,000 megawatts shall be available only for

			 use for integrated gasification combined cycle projects; and

								(ii)4,000 megawatts shall be available only for

			 use for projects that use other advanced coal-based generation

			 technologies.

								(C)Determination

			 of capacityIn determining

			 capacity under this paragraph in the case of a retrofitted or repowered plant,

			 capacity shall be determined based on total design capacity after the retrofit

			 or repowering of the existing facility is accomplished.

							(4)ApplicationsThe Secretary shall act on applications for

			 certification as the applications are received.

						(5)DeterminationIn determining whether to certify a

			 qualifying advanced coal project, the Secretary shall take into account any

			 written statement from the Governor of the State in which the project is to be

			 sited that the construction and operation of the project is consistent with

			 State environmental and energy policy and requirements.

						(6)Application

			 requirementAn application

			 for certification shall specify which of the incentives under section 114 the

			 project sponsor will elect.

						(7)Review and

			 redistribution

							(A)ReviewNot later than 6 years after the date of

			 enactment of this Act, the Secretary shall review the projects certified and

			 megawatts allocated under this section as of the date that is 6 years after the

			 date of enactment of this Act.

							(B)RedistributionThe Secretary may reallocate the megawatts

			 available under clauses (i) and (ii) of subsection (b)(3)(B) if the Secretary

			 determines that—

								(i)capacity cannot be used because there is an

			 insufficient quantity of qualifying applications for certification pending for

			 any available capacity at the time of the review; or

								(ii)any certification commitment made pursuant

			 to section 115(d)(2) has not been revoked pursuant to section 115(d)(2)(B)(ii)

			 because the project subject to the certification commitment has been delayed as

			 a result of third party opposition or litigation to the proposed

			 project.

								114.Election of Federal

			 financial incentives

					(a)In

			 generalThe project sponsor

			 of a qualifying advanced coal project certified under section 113(b) may elect

			 to receive the Federal financial incentives described in either section 119 or

			 120.

					(b)LimitationA project sponsor may not elect more than 1

			 section described in subsection (a).

					115.Qualifying advanced

			 coal projects

					(a)RequirementsFor the purpose of section 113(b), a

			 project shall be considered a qualifying advanced coal project that the

			 Secretary may certify under section 113(b) if the Secretary determines that, at

			 a minimum—

						(1)the project uses an advanced coal-based

			 generation technology—

							(A)to power a new electric generation or

			 polygeneration unit; or

							(B)to retrofit or repower an existing electric

			 generation unit (including an existing natural gas-fired combined cycle

			 unit);

							(2)the fuel input for the project, when

			 completed, is at least 75 percent coal;

						(3)the applicant provides an assurance

			 satisfactory to the Secretary that—

							(A)the project is technologically feasible;

			 and

							(B)the project is not financially feasible

			 without the Federal financial incentives, after taking into account—

								(i)regulatory approvals or power purchase

			 contracts referred to in paragraph (4);

								(ii)arrangements for the supply of fuel to the

			 project;

								(iii)contracts or other arrangements for

			 construction of the project facilities;

								(iv)any performance guarantees to be provided

			 by contractors and equipment vendors; and

								(v)evidence of the availability of funds to

			 develop and construct the project;

								(4)the applicant demonstrates that the

			 applicant has obtained—

							(A)approval by the appropriate regulatory

			 commission of the recovery of the cost of the project; or

							(B)a power purchase agreement (or letter of

			 intent, subject to subsection (c)) that has been approved by the board of

			 directors of, and executed by, a creditworthy purchasing party;

							(5)except as provided in subsection (d), the

			 applicant demonstrates that the applicant has, or will, obtain all project

			 agreements and approvals; and

						(6)the project will be operated in the United

			 States using United States coal.

						(b)Priority for

			 integrated gasification combines cycle projectsIn determining which qualifying advanced

			 coal projects to certify under section 113(b)(3)(B)(i), the Secretary shall

			 give high priority to projects that include, as determined by the

			 Secretary—

						(1)carbon capture capability;

						(2)increased by-product utilization;

			 and

						(3)other benefits.

						(c)Letter of

			 intentA letter of intent

			 described in subsection (a)(4)(B) shall be replaced by a binding contract

			 before a certificate may be issued.

					(d)Project

			 agreements and approvals

						(1)Definition of

			 project agreements and approvalsIn this section, the term project

			 agreements and approvals means—

							(A)all necessary power purchase agreements,

			 and all other contracts, that the Secretary determines are necessary to

			 construct, finance, and operate a project; and

							(B)all authorizations by Federal, State, and

			 local agencies that are required to construct, operate, and recover the cost of

			 the project.

							(2)Certification

			 commitment

							(A)In

			 generalIf the applicant has

			 not obtained all agreements and approvals prior to application, the Secretary

			 may issue a certification commitment.

							(B)Requirements

								(i)In

			 generalAn applicant that

			 receives a certification commitment shall obtain any remaining project

			 agreements and approvals not later than 4 years after the issuance of the

			 certification commitment.

								(ii)RevocationIf all project agreements and approvals are

			 not obtained during the 4-year period described in clause (i), the

			 certification commitment is terminated without any other action by the

			 Secretary.

								(iii)Final

			 certificateNo certificate

			 may be issued until all project agreements and approvals are obtained.

								116.Advanced coal-based

			 generation technology

					(a)In

			 generalFor the purpose of

			 this subtitle, an electric generation unit uses advanced coal-based generation

			 technology if—

						(1)the unit—

							(A)uses integrated gasification combined cycle

			 technology; or

							(B)has a design net heat rate of 8530 Btu/kWh

			 (40 percent efficiency); and

							(2)the vendor warrants that the unit is

			 designed to meet the performance requirements in the following table:

							

								

									

										Performance

					 characteristic:Design level

					 for project:

										

										SO2

					 (percent removal)99 percent

										

										NOx

					 (emissions)0.07 lbs/MMBTU

										

										PM* (emissions)0.015

					 lbs/MMBTU

										

										Hg (percent removal)90

					 percent

										

									

								

							

						(b)Design net heat

			 rateFor purposes of this

			 section, design net heat rate with respect to an electric generation unit

			 shall—

						(1)be measured in Btu per kilowatt hour

			 (higher heating value);

						(2)be based on the design annual heat input to

			 the unit and the rated net electrical power, fuels, and chemicals output of the

			 unit (determined without regard to the cogeneration of steam by the

			 unit);

						(3)be adjusted for the heat content of the

			 design coal to be used by the unit—

							(A)if the heat content is less than 13,500 Btu

			 per pound, but greater than 7,000 Btu per pound, according to the following

			 formula: design net heat rate = unit net heat rate x [1–{((13,500-design coal

			 heat content, Btu per pound)/1,000)* 0.013}]; and

							(B)if the heat content is less than or equal

			 to 7,000 Btu per pound, according to the following formula: design net heat

			 rate = unit net heat rate x [1–{((13,500-design coal heat content, Btu per

			 pound)/1,000)* 0.018}]; and

							(4)be corrected for the site reference

			 conditions of—

							(A)elevation above sea level of 500

			 feet;

							(B)air pressure of 14.4 pounds per square inch

			 absolute;

							(C)temperature, dry bulb of 63ºF;

							(D)temperature, wet bulb of 54ºF; and

							(E)relative humidity of 55 percent.

							117.Federal project

			 coordinatorThe Secretary

			 shall designate a Federal project coordinator to facilitate any Federal agency

			 approvals of eligible advanced coal-generation projects.

				118.ApplicabilityNo technology, or level of emission

			 reduction, solely by reason of the use of the technology, or the achievement of

			 the emission reduction by the demonstration of any technology or performance

			 level by 1 or more facilities receiving assistance under this subtitle, shall

			 be considered to indicate that the technology or performance level is—

					(1)adequately demonstrated for purposes of

			 section 111 of the Clean Air Act (42 U.S. C. 7411);

					(2)achievable for purposes of section 169 of

			 that Act (42 U.S. C. 7479); or

					(3)achievable in practice for purposes of

			 section 171 of that Act (42 U.S. C. 7501).

					119.Investment tax

			 credit and shortened recovery period

					(a)In

			 generalSection 48(a)(3)(A)

			 of the Internal Revenue Code of 1986 (relating to energy property) is

			 amended—

						(1)by striking or at the end of

			 clause (i),

						(2)by inserting or at the end

			 of clause (ii), and

						(3)by adding at the end the following new

			 clause:

							

								(iii)certified coal

				property,

								.

						(b)Credit

			 rateSection 48(a)(2)(A) of

			 such Code (relating to energy percentage) is amended by striking 10

			 percent and inserting 10 percent for energy property other than

			 certified coal property, and 20 percent for certified coal

			 property.

					(c)DefinitionSection 48 of such Code (relating to energy

			 credit) is amended by adding at the end the following new subsection:

						

							(c)Certified coal

				propertyFor purposes of this

				section, the term certified coal property means any property that

				is part of a qualifying advanced coal project that the Secretary of Energy has

				certified under section 113(b) of the Clean

				Coal Research, Development, Demonstration, and Deployment Act of

				2005, if the project sponsor has elected the application of this

				section for such project under section 114(a) of such

				Act.

							.

					120.Credit to holders of

			 clean energy bonds

					(a)In

			 generalPart IV of subchapter

			 A of chapter 1 of the Internal Revenue Code of 1986 (relating to credits

			 against tax) is amended by adding at the end the following new subpart:

						

							HNonrefundable

				credit to holders of clean energy bonds

								

									Sec. 54. Credit to holders of

				  clean energy bonds.

								

								54.Credit to holders of

				clean energy bonds

									(a)Allowance of

				creditIn the case of a

				taxpayer who holds a clean energy bond on a credit allowance date of such bond,

				which occurs during the taxable year, there shall be allowed as a credit

				against the tax imposed by this chapter for such taxable year an amount equal

				to the sum of the credits determined under subsection (b) with respect to

				credit allowance dates during such year on which the taxpayer holds such

				bond.

									(b)Amount of

				credit

										(1)In

				generalThe amount of the

				credit determined under this subsection with respect to any credit allowance

				date for a clean energy bond is 25 percent of the annual credit determined with

				respect to such bond.

										(2)Annual

				creditThe annual credit

				determined with respect to any clean energy bond is the product of—

											(A)the credit rate determined by the Secretary

				under paragraph (3) for the day on which such bond was sold, multiplied

				by

											(B)the outstanding face amount of the

				bond.

											(3)DeterminationFor purposes of paragraph (2), with respect

				to any clean energy bond, the Secretary shall determine daily or caused to be

				determined daily a credit rate which shall apply to the first day on which

				there is a binding, written contract for the sale or exchange of the bond. The

				credit rate for any day is the credit rate which the Secretary or the

				Secretary's designee estimates will permit the issuance of clean energy bonds

				with a specified maturity or redemption date without discount and without

				interest cost to the qualified issuer.

										(4)Credit

				allowance dateFor purposes

				of this section, the term credit allowance date means—

											(A)March 15,

											(B)June 15,

											(C)September 15, and

											(D)December 15.

											Such term also includes the last day

				on which the bond is outstanding.(5)Special rule

				for issuance and redemptionIn the case of a bond which is issued

				during the 3-month period ending on a credit allowance date, the amount of the

				credit determined under this subsection with respect to such credit allowance

				date shall be a ratable portion of the credit otherwise determined based on the

				portion of the 3-month period during which the bond is outstanding. A similar

				rule shall apply when the bond is redeemed or matures.

										(c)Limitation

				based on amount of tax

										(1)In

				generalThe credit allowed

				under subsection (a) for any taxable year shall not exceed the excess

				of—

											(A)the sum of the regular tax liability (as

				defined in section 26(b)) plus the tax imposed by section 55, over

											(B)the sum of the credits allowable under this

				part (other than subpart C thereof, relating to refundable credits).

											(2)Carryover of

				unused creditIf the credit

				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)

				for such taxable year, the difference shall be carried to the succeeding

				taxable year and added to the credit allowable under subsection (a) for such

				taxable year.

										(d)Clean energy

				bondFor purposes of this

				section—

										(1)In

				generalThe term clean

				energy bond means any bond issued as part of an issue if—

											(A)the bond is issued by a qualified

				issuer,

											(B)95 percent or more of the proceeds from the

				sale of such issue are to be used for capital expenditures incurred by

				qualified borrowers for 1 or more qualified projects,

											(C)the qualified issuer designates such bond

				for purposes of this section and the bond is in registered form, and

											(D)the issue meets the requirements of

				subsections (e), (g), and (h).

											(2)Qualified

				project; special use rules

											(A)In

				generalThe term

				qualified project means a certified coal property (as defined in

				section 48(c)(1)) placed in service by a qualified borrower.

											(B)Refinancing

				rulesFor purposes of

				paragraph (1)(B), a qualified project may be refinanced with proceeds of a

				clean energy bond only if the indebtedness being refinanced (including any

				obligation directly or indirectly refinanced by such indebtedness) was

				originally incurred by a qualified borrower after the date of the enactment of

				this section.

											(C)ReimbursementFor purposes of paragraph (1)(B), a clean

				energy bond may be issued to reimburse a qualified borrower for amounts paid

				after the date of the enactment of this section with respect to a qualified

				project, but only if prior to the payment of such expenditure, the qualified

				borrower declared its intent to reimburse such expenditure with the proceeds of

				a clean energy bond.

											(D)Treatment of

				changes in useFor purposes

				of paragraph (1)(B), the proceeds of an issue shall not be treated as used for

				a qualified project to the extent that a qualified borrower takes any action

				within its control which causes such proceeds not to be used for a qualified

				project. The Secretary shall prescribe regulations specifying remedial actions

				that may be taken (including conditions to taking such remedial actions) to

				prevent an action described in the preceding sentence from causing a bond to

				fail to be a clean energy bond.

											(e)Maturity

				limitations

										(1)Duration of

				termA bond shall not be

				treated as a clean energy bond if such bond is issued as part of an issue

				and—

											(A)the average maturity of bonds issued as a

				part of such issue, exceeds

											(B)120 percent of the average reasonable

				expected economic life of the facilities being financed with the proceeds from

				the sale of such issue.

											(2)Determination

				of averagesFor purposes of

				paragraph (1), the determination of averages of an issue and economic life of

				any facility shall be determined in accordance with section 147(b).

										(3)Ratable

				principal amortization requiredA bond shall not be treated as a clean

				energy bond unless it is part of an issue which provides for an equal amount of

				principal to be paid by the qualified issuer during each calendar year that the

				issue is outstanding.

										(f)Credit included

				in gross incomeGross income

				includes the amount of the credit allowed to the taxpayer under this section

				(determined without regard to subsection (c)) and the amount so included shall

				be treated as interest income.

									(g)Special rules

				relating to expenditures

										(1)In

				generalAn issue shall be

				treated as meeting the requirements of this subsection if, as of the date of

				issuance, the qualified issuer reasonably expects—

											(A)at least 95 percent of the proceeds from

				the sale of the issue are to be spent for 1 or more qualified projects within

				the 5-year period beginning on such date,

											(B)a binding commitment with a third party to

				spend at least 10 percent of the proceeds from the sale of the issue will be

				incurred within the 6-month period beginning on the date of issuance of the

				clean energy bond or, in the case of a clean energy bond, the proceeds of which

				are to be loaned to 2 or more qualified borrowers, such binding commitment will

				be incurred within the 6-month period beginning on the date of the loan of such

				proceeds to a qualified borrower, and

											(C)such projects will be completed with due

				diligence and the proceeds from the sale of the issue will be spent with due

				diligence.

											(2)Extension of

				periodUpon submission of a

				request prior to the expiration of the period described in paragraph (1)(A),

				the Secretary may extend such period if the qualified issuer establishes that

				the failure to satisfy the 5-year requirement is due to reasonable cause and

				the related projects will continue to proceed with due diligence.

										(3)Failure to

				spend required amount of bond proceeds within 5 yearsTo the extent that less than 95 percent of

				the proceeds of such issue are expended within such 5-year period (and no

				extension has been obtained under paragraph (2)), the qualified issuer shall

				redeem all of the nonqualified bonds on the earliest call date subsequent to

				the expiration of the 5-year period. If such earliest call date is more than 90

				days subsequent to the expiration of the 5-year period, the qualified issuer

				shall establish a yield-restricted defeasance escrow within such 90 days to

				retire such nonqualified bonds on the earlier of the date which is 10 years

				after the issue date or the first call date. For purposes of this paragraph,

				the term nonqualified bonds means the portion of the outstanding

				bonds in an amount that, if the remaining bonds were issued on the fifth

				anniversary of the date of the issuance of the issue, at least 95 percent of

				the proceeds of the remaining bonds would be used to provide qualified

				projects.

										(h)Special rules

				relating to arbitrage

										(1)In

				generalA bond which is part

				of an issue shall not be treated as a clean energy bond unless, with respect to

				the issue of which the bond is a part, the issuer satisfies the arbitrage

				rebate requirements of section 148 with respect to gross proceeds of the issue

				(other than any amounts applied in accordance with subsection (g)). For

				purposes of such requirements, yield over the term of an issue shall be

				determined under the principles of section 148 based on the qualified issuer's

				payments of principal, interest (if any), and fees for guarantees on such

				issue.

										(2)ExceptionAmounts on deposit in a bona fide debt

				service fund with regard to any clean energy bond are not subject to the

				arbitrage rebate requirements of section 148.

										(i)Cooperative

				electric company; clean energy bond lender; governmental body; qualified

				borrowerFor purposes of this

				section—

										(1)Cooperative

				electric companyThe term

				cooperative electric company means a mutual or cooperative

				electric company described in section 501(c)(12) or section 1381(a)(2)(C), or a

				not-for-profit electric utility which has received a loan or loan guarantee

				under the Rural Electrification Act.

										(2)Clean energy

				bond lenderThe term

				clean energy bond lender means a lender which is a cooperative

				which is owned by, or has outstanding loans to, 100 or more cooperative

				electric companies and is in existence on February 1, 2002, and shall include

				any affiliated entity which is controlled by such lender.

										(3)Governmental

				bodyThe term

				governmental body means any State, territory, possession of the

				United States, the District of Columbia, Indian tribal government, and any

				political subdivision thereof.

										(4)Qualified

				issuerThe term

				qualified issuer means—

											(A)a clean energy bond lender,

											(B)a cooperative electric company,

											(C)a governmental body, or

											(D)the Tennessee Valley Authority.

											(5)Qualified

				borrowerThe term

				qualified borrower means—

											(A)a cooperative electric company,

											(B)a governmental body, or

											(C)the Tennessee Valley Authority.

											(j)Pool

				bondsThe portion of a clean

				energy bond issue allocable to each loan, if any, shall be deemed to be (and

				treated as) a separate issue of clean energy bonds and the failure of any such

				deemed separate clean energy bond issue to satisfy the requirements set forth

				under this section shall not affect the qualification of any other deemed

				separate clean energy bond issue.

									(k)Other

				definitions and special rulesFor purposes of this section—

										(1)BondThe term bond includes any

				obligation.

										(2)Partnership; S

				corporation; and other pass-thru entitiesUnder regulations prescribed by the

				Secretary, in the case of a partnership, trust, S corporation, or other

				pass-thru entity, rules similar to the rules of section 41(g) shall apply with

				respect to the credit allowable under subsection (a).

										(3)Bonds held by

				regulated investment companiesIf any clean energy bond is held by a

				regulated investment company, the credit determined under subsection (a) shall

				be allowed to shareholders of such company under procedures prescribed by the

				Secretary.

										(4)Treatment for

				estimated tax purposesSolely

				for purposes of sections 6654 and 6655, the credit allowed by this section to a

				taxpayer by reason of holding a clean energy bond on a credit allowance date

				shall be treated as if it were a payment of estimated tax made by the taxpayer

				on such date.

										(5)ReportingIssuers of clean energy bonds shall submit

				reports similar to the reports required under section 149(e).

										(l)TerminationThis section shall not apply with respect

				to any bond issued after December 31,

				2008.

									.

					(b)ReportingSubsection (d) of section 6049 of the

			 Internal Revenue Code of 1986 (relating to returns regarding payments of

			 interest) is amended by adding at the end the following new paragraph:

						

							(8)Reporting of

				credit on clean energy bonds

								(A)In

				generalFor purposes of

				subsection (a), the term interest includes amounts includible in

				gross income under section 54(f) and such amounts shall be treated as paid on

				the credit allowance date (as defined in section 54(b)(4)).

								(B)Reporting to

				corporations, etcExcept as

				otherwise provided in regulations, in the case of any interest described in

				subparagraph (A), subsection (b)(4) shall be applied without regard to

				subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such subsection.

								(C)Regulatory

				authorityThe Secretary may

				prescribe such regulations as are necessary or appropriate to carry out the

				purposes of this paragraph, including regulations which require more frequent

				or more detailed

				reporting.

								.

					(c)Clerical

			 amendments

						(1)The table of subparts for part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

							

								

									Subpart H. Nonrefundable credit

				to holders of clean energy

				bonds.

								

								.

						(2)Section 6401(b)(1) of such Code is amended

			 by striking and G and inserting G, and H.

						(d)Issuance of

			 regulationsThe Secretary of

			 Treasury shall issue regulations required under section 54 of the Internal

			 Revenue Code of 1986 (as added by this section) not later than 120 days after

			 the date of the enactment of this Act.

					IIIndustrial Gasification Initiative

			201.Findings and

			 purpose

				(a)FindingsCongress finds that widespread domestic use

			 of gasification technologies can make significant contributions to the economy,

			 environmental beneficiation, and the general welfare of the citizens of the

			 United States.

				(b)PurposeThe purpose of the industrial gasification

			 research, development, and demonstration program shall be to support a

			 significant acceleration of gasification technology deployment in industrial

			 applications to—

					(1)reduce the demand pressure on domestic

			 natural gas prices and supply for all consumers by promoting the use of

			 synthesis gas derived from domestic coal, biomass, petroleum residues, and

			 other domestic fuel sources for industrial use;

					(2)promote the use of those fuel sources in an

			 environmentally benign manner;

					(3)preserve domestic jobs;

					(4)reduce the deficit of the United States as

			 of the date of enactment of this Act;

					(5)reduce imports of energy from foreign

			 sources;

					(6)avoid dependence on remote foreign sources

			 for chemicals, ammonia-based fertilizers, and other strategic products for

			 which natural gas has traditionally been a significant component in the

			 manufacturing process;

					(7)promote the position of the United States

			 as a global leader in advanced gasification technology development and sales of

			 related products;

					(8)promote the potential for future use or

			 sequestration of industrial carbon emissions in an efficient manner;

					(9)provide coordination within the Department

			 for research, development, and demonstration of industrial gasification

			 technologies using a diverse fuel mix; and

					(10)support the deployment of industrial

			 gasification technologies that will produce or displace, by 2020, the

			 equivalent of 1.5 trillion cubic feet of natural gas annually.

					202.DefinitionsIn this title:

				(1)Biomass

					(A)In

			 generalThe term

			 biomass means—

						(i)any agricultural or plant waste;

						(ii)byproduct of wood or paper mill operations,

			 including lignin in spent pulping liquors; and

						(iii)other products of forestry

			 maintenance.

						(B)ExclusionThe term biomass does not

			 include paper that is commonly recycled.

					(2)Carbon capture

			 capabilityThe term

			 carbon capture capability means an industrial gasification plant

			 design that is determined by the Secretary to reflect reasonable consideration

			 for, and be capable of, accommodating the equipment likely to be necessary to

			 capture carbon dioxide from the gaseous stream, for later use or sequestration,

			 that would otherwise be emitted in the flue gas from a project that uses a

			 nonrenewable fuel.

				(3)CoalThe term coal means any

			 carbonized or semicarbonized matter, including peat.

				(4)Coproduced

			 powerThe term

			 coproduced power means heat, steam, or electricity derived from a

			 plant or plant product.

				(5)Eligible

			 entityThe term

			 eligible entity means any person whose application for Federal

			 assistance under subtitle A, or whose application for certification under

			 subtitle B, is principally intended for use in a domestic project that employs

			 domestic gasification applications related to—

					(A)chemicals;

					(B)fertilizers;

					(C)glass;

					(D)steel;

					(E)petroleum residues;

					(F)forest products; and

					(G)agriculture, including feedlots and dairy

			 operations.

					(6)Gasification

			 technologyThe term

			 gasification technology means any process that converts a solid or

			 liquid product from coal, petroleum residue, biomass, or other materials that

			 are recovered for their energy or feedstock value into a synthesis gas composed

			 primarily of carbon monoxide and hydrogen for direct use or subsequent chemical

			 or physical conversion.

				(7)Industrial

			 gasification projectThe term

			 industrial gasification project means any project that—

					(A)employs gasification technology; and

					(B)will be carried out by an eligible

			 entity.

					(8)Petroleum

			 residueThe term

			 petroleum residue means the carbonized product of high-boiling

			 hydrocarbon fractions obtained in petroleum processing.

				(9)Total plant

			 investmentThe term

			 total plant investment means the total project cost for

			 engineering, design, procurement, construction, project development and

			 financing, and reasonable contingency reserves as agreed upon by the Secretary

			 and the project sponsor.

				AIndustrial Gasification Research,

			 Development, and Demonstration Program

				211.Establishment

					(a)In

			 generalThe Secretary shall

			 establish an industrial gasification technology research, development, and

			 demonstration program to facilitate production of synthesis gas, chemical

			 feedstocks, ammonia-based fertilizers, or liquid transportation fuels and

			 generation of coproduced power, through methods and equipment under—

						(1)this subtitle;

						(2)the Federal Nonnuclear Energy Research and

			 Development Act of 1974 (42 U.S.C. 5901 et seq.);

						(3)the Energy Reorganization Act of 1974 (42

			 U.S.C. 5801 et seq.); and

						(4)title XVI of the Energy Policy Act of 1992

			 (42 U.S.C. 13381 et seq.).

						(b)ConditionsThe program described in subsection (a)

			 shall be designed to achieve the cost and performance goals established under

			 section 212.

					(c)Office of

			 industrial gasification coordinationThe Secretary shall establish an Office of

			 Industrial Gasification Coordination that shall—

						(1)report directly to the Secretary;

						(2)analyze the strategic and economic

			 consequences of natural gas dependency in the industrial and agricultural

			 sectors;

						(3)prepare biannual plans for the development

			 and deployment of industrial gasification technologies that may be capable of

			 reducing this dependence in a manner that is cost-effective for the United

			 States as a whole;

						(4)not later than 180 days after the date of

			 enactment of this Act and thereafter not later than the first day of March

			 every 2 years through 2016, in coordination with the study under section 213,

			 submit the biannual plan to—

							(A)the Committee on Energy and Commerce of the

			 House of Representatives;

							(B)the Committee on Energy and Natural

			 Resources of the Senate; and

							(C)the Committees on Appropriations;

			 and

							(5)make recommendations to the Secretary to

			 coordinate gasification research and associated expenditures among the several

			 relevant programs of the Department.

						212.Cost and performance

			 goals

					(a)In

			 generalThe Secretary shall

			 perform an assessment that identifies cost and performance goals of industrial

			 gasification technologies the deployment of which would permit the continued

			 cost-competitive gasification of the fuels identified in section 202(6)

			 to—

						(1)produce chemical feedstocks or

			 ammonia-based fertilizers;

						(2)produce liquid transportation fuels;

			 and

						(3)coproduce power.

						(b)ConsultationIn establishing the cost and performance

			 goals, the Secretary shall—

						(1)consider activities and studies undertaken

			 to date by industry in cooperation with the Department in support of the

			 assessment described in subsection (a);

						(2)consult with interested entities,

			 including—

							(A)coal producers;

							(B)industries using the fuels identified in

			 section 202(6);

							(C)organizations that promote fuels identified

			 in section 202(6) and advanced gasification technologies that use those

			 fuels;

							(D)environmental organizations;

							(E)organizations representing workers;

							(F)organizations representing consumers;

			 and

							(3)consult with the Administrator of the

			 Environmental Protection Agency and the Secretary of Agriculture.

						(c)TimingThe Secretary shall—

						(1)not later than 120 days after the date of

			 enactment of this Act, issue a set of draft cost and performance goals for

			 public comment; and

						(2)not later than 180 days after the date of

			 enactment of this Act, after taking into consideration any public comments

			 received, submit to Congress a description of the final cost and performance

			 goals.

						213.Study

					(a)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, and once every 2 years thereafter

			 through 2016, the Secretary, in cooperation with other appropriate Federal

			 agencies, shall conduct a study to—

						(1)identify industrial gasification

			 technologies that, alone or in combination with other technologies, may be

			 capable of achieving the cost and performance goals;

						(2)assess the costs that would be incurred by,

			 and the period of time that would be required for, the development and

			 demonstration of industrial gasification technologies that, alone or in

			 combination with other technologies, contribute to the achievement of the cost

			 and performance goals;

						(3)develop recommendations for industrial

			 gasification technology development programs that the Department could carry

			 out in cooperation with industry, to develop, demonstrate, and deploy

			 technologies that, alone or in combination with other technologies, achieve the

			 cost and performance goals; and

						(4)develop recommendations for additional

			 authorities required to achieve the industrial gasification cost and

			 performance goals, and review and recommend changes, if any, to those cost and

			 performance goals if the Secretary determines that the changes are necessary as

			 a result of ongoing research, development, demonstration, and deployment of

			 technologies.

						(b)CooperationIn carrying out this section, the Secretary

			 shall give due weight to the expert advice of representatives of the entities

			 described in section 212(b)(2).

					214.Authorization of

			 appropriations

					(a)Authorization

						(1)In

			 generalThere are authorized

			 to be appropriated to the Secretary to carry out activities described in

			 paragraph (2), to remain available until expended—

							(A)$80,000,000 for fiscal year 2006;

							(B)$100,000,000 for fiscal year 2007;

							(C)$150,000,000 for fiscal year 2008;

							(D)$160,000,000 for fiscal year 2009;

			 and

							(E)$120,000,000 for fiscal year 2010.

							(2)ActivitiesActivities covered by paragraph (1) are

			 industrial gasification and related technologies research, development, and

			 demonstration programs, including—

							(A)innovations for existing plants;

							(B)industrial-scale turbines (less than 50MW)

			 for synthesis gas derived from the fuels identified in section 202(6);

							(C)synthesis gas, chemicals feedstocks,

			 ammonia-based fertilizers, and transportation liquid fuels derived from the

			 fuels identified in section 202(6); and

							(D)collection and gasification of

			 biomass.

							(b)Limit on use of

			 funds

						(1)In

			 generalBefore the use of

			 funds authorized by subsection (a), the Secretary shall submit to Congress a

			 report that—

							(A)describes the proposed use of funds;

			 and

							(B)contains a plan that includes—

								(i)a detailed description of how any proposals

			 will be solicited and evaluated, including a list of all activities expected to

			 be undertaken;

								(ii)a detailed list of technical milestones for

			 each fuel application and related technology that will be pursued; and

								(iii)a description of how the programs

			 authorized by this section will be carried out so as to complement and not

			 duplicate activities authorized under—

									(I)the Industries of the Future

			 Program;

									(II)the Biomass Program;

									(III)the Clean Coal Power Initiative; and

									(IV)other programs and authorities being

			 carried out by the Secretary.

									(2)Waiting

			 periodThe Secretary may not

			 use any funds authorized by subsection (a) before the date that is 30 days

			 after the date of receipt by Congress of the report required by paragraph

			 (1).

						BIndustrial Gasification Deployment

			 Program

				221.Establishment of

			 certification program

					(a)In

			 generalThe Secretary shall

			 establish a competitive program to consider and award certifications for

			 investment and production tax credits to industrial gasification project

			 sponsors.

					(b)Competitive

			 awards

						(1)In

			 generalNot later than 270

			 days after the date of enactment of this Act, and every 2 years thereafter

			 through 2016, the Secretary, in consultation with the Secretary of the Treasury

			 and the Secretary of Agriculture, shall carry out a competitive solicitation

			 for the award of certifications that entitle the recipients to specific

			 investment and production tax credits associated with the year of certification

			 as described in section 45J of the Internal Revenue Code of 1986 (as added by

			 section 222(a)).

						(2)Competitive

			 certification processNotwithstanding the limitations imposed in

			 section 45J of the Internal Revenue Code of 1986 (as added by section 222(a)),

			 the Secretary may during a biannual competitive certification process deem that

			 a certification award be considered as having been awarded up to 4 years

			 earlier than the actual date of certification for not more than 2 projects that

			 the Secretary determines use a technology that has not previously been

			 deployed.

						(c)Applications

			 limited to eligible entitiesA project sponsor shall be eligible to

			 compete for the tax credit certifications awarded competitively by the

			 Secretary under subsection (a) only if—

						(1)the project sponsor is an eligible entity;

			 and

						(2)the project of the project sponsor advances

			 the purposes described in section 201.

						(d)Selection

			 criteriaThe Secretary shall

			 not make a competitive certification award for production tax credit

			 eligibility unless the recipient has documented to the satisfaction of the

			 Secretary that—

						(1)the award recipient is financially viable

			 without the receipt of additional Federal funding associated with the proposed

			 project;

						(2)the recipient will provide sufficient

			 information to the Secretary for the Secretary to ensure that the award funds

			 are spent efficiently and effectively;

						(3)a market exists for the products of the

			 proposed deployment project as evidenced by contracts or written statements of

			 intent from potential customers;

						(4)the fuels identified in section 202(6) will

			 comprise at least 90 percent of the fuels required by the project for the

			 production of chemical feedstocks, liquid transportation fuels, or coproduction

			 of electricity;

						(5)the award recipient's project team is

			 competent in the construction and operation of the gasification technology

			 proposed, with preference given to those recipients with experience that

			 demonstrates successful and reliable operations of the technology on domestic

			 fuels identified in section 202(6); and

						(6)the award recipient has met other criteria

			 established and published by the Secretary.

						(e)Combined limit

			 for the use of more than one Federal credit, loan or loan

			 guaranteeThe allowable

			 combined value of all credits, loans or loan guarantees claimed in association

			 with any single certified industrial gasification property is limited to the

			 project total credit limit associated with the project’s year of certification

			 or deemed year of certification as determined under section 221 of the Clean

			 Coal Research, Development, Demonstration, and Deployment Act of 2005.

					222.Credit for

			 production from certified industrial gasification projects

					(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

						

							45J.Credit for

				production from certified industrial gasification projects

								(a)In

				generalFor purposes of

				section 38, the synthesis gas production tax credit for any taxable year is

				determined by the year in which the taxpayer's industrial gasification project

				is certified or deemed certified in accordance with the provisions of section

				221 of the Clean Coal Research, Development, Demonstration, and Deployment Act

				of 2005.

								(b)Determination

				of credit amount

									(1)In

				general

										(A)In

				generalWith respect to each

				industrial gasification project sponsor, the synthesis gas production tax

				credit for all taxable years shall not exceed the credit value

				per-million-Btu's and project total credit limitation associated with the

				project’s year of certification or deemed year of certification as specified in

				the following table:

											

												

												

													

														Year of

						certificationNumber of

						project certificationsCredit value per million Btu'sProject total credit limit

														

													

													

														20063$.62$174,000,000

														

														20083$.496$116,725,000

														

														20104$.397$77,855,575

														

														20127$.317$51,929.669

														

														201410$.254$34,637,089

														

														201614$.203$23,102,938

														

													

												

											

										(B)Inflation

				adjustment

											(i)In

				generalFor calendar years

				after 2006, each amount in the third and fourth columns of the table contained

				in subparagraph (A) shall be adjusted by multiplying such amount by the

				inflation adjustment factor for the calendar year in which the amount is

				applied. If any amount in such third column as increased under the preceding

				sentence is not a multiple of 0.01 cent, such amount shall be rounded to the

				nearest multiple of 0.01 cent. If any amount in such fourth column is increased

				under the preceding sentence is not a multiple of $50, such amount shall be

				rounded to the nearest multiple of $50.

											(ii)Inflation

				adjustment factorFor

				purposes of clause (i)—

												(I)In

				generalThe term

				inflation adjustment factor means, with respect to a calendar

				year, a fraction the numerator of which is the GDP implicit price deflator for

				the preceding calendar year and the denominator of which is the GDP implicit

				price deflator for the calendar year 2005.

												(II)GDP implicit

				price deflatorThe term

				GDP implicit price deflator means, for any calendar year, the most

				recent revision of the implicit price deflator for the gross domestic product

				as of June 30 of such calendar year as computed by the Department of Commerce

				before October 1 of such calendar year.

												(2)Limitations

										(A)Credit limited

				by project investmentThe

				credit amount for any industrial gasification project otherwise determined

				under this section shall not exceed an amount equal to 20 percent of the total

				plant investment made in such project.

										(B)Credit limited

				by btu's consumed in production of electricityNot more than 60 percent of the credit

				amount for any industrial gasification project otherwise determined under this

				section for any taxable year may be attributable to Btu's consumed in the

				production of electricity.

										(3)Additional

				credit amountThe credit

				amount and project total credit limit for any industrial gasification project

				otherwise determined under this section (determined without regard to paragraph

				(2)) shall be increased by 30 percent for any synthises gas produced and used

				for purposes other than coproduced power (as defined in section 202(4) of the

				Clean Coal Research, Development, Demonstration, and Deployment Act of

				2005.

									(c)Exception for

				deployment of new technologiesNotwithstanding subsection (b), the

				Secretary may during a competitive certification process assign credit values

				and total project credit value limitations associated with certification

				periods not to exceed 4 years prior to the current year of awards to not more

				than 2 industrial gasification projects which the Secretary determines are

				particularly consistent with the program purposes in section 201(b) of the

				Clean Coal Research, Development, Demonstration, and Deployment Act of 2005 and

				which utilize a technology that has not previously been deployed.

								(d)Treatment of

				person not able to use entire credit

									(1)Allowance of

				credits

										(A)In

				generalAny credit allowable

				under this section or section 46(2) by reason of section 48(a)(3)(A)(iv) with

				respect to a facility owned by a person described in subparagraph (B) may be

				transferred or used as provided in this subsection, and the determination as to

				whether the credit is allowable shall be made without regard to the tax-exempt

				status of the person.

										(B)Persons

				describedA person is

				described in this subparagraph if the person is—

											(i)an organization described in section

				501(c)(12)(C) and exempt from tax under section 501(a),

											(ii)an organization described in section

				1381(a)(2)(C),

											(iii)a public utility (as defined in section

				136(c)(2)(B)),

											(iv)any State or political subdivision thereof,

				the District of Columbia, or any agency or instrumentality of any of the

				foregoing,

											(v)any Indian tribal government (within the

				meaning of section 7871) or any agency or instrumentality thereof, or

											(vi)the Tennessee Valley Authority.

											(2)Transfer of

				credit

										(A)In

				generalA person described in

				clause (i), (ii), (iii), (iv), or (v) of paragraph (1)(B) may transfer any

				credit to which paragraph (1)(A) applies through an assignment to any other

				person not described in paragraph (1)(B). Such transfer may be revoked only

				with the consent of the Secretary.

										(B)RegulationsThe Secretary shall prescribe such

				regulations as necessary to ensure that any credit described in subparagraph

				(A) is claimed once and not reassigned by such other person.

										(C)Transfer

				proceeds treated as arising from essential Government functionAny proceeds derived by a person described

				in clause (iii), (iv), or (v) of paragraph (1)(B) from the transfer of any

				credit under subparagraph (A) shall be treated as arising from the exercise of

				an essential government function.

										(D)Credit not

				incomeAny transfer under

				subparagraph (A) of any credit to which paragraph (1)(A) applies shall not be

				treated as income for purposes of section 501(c)(12).

										(3)Use by

				tva

										(A)In

				generalNotwithstanding any

				other provision of law, in the case of a person described in paragraph

				(1)(B)(vi), any credit to which paragraph (1)(A) applies may be applied as a

				credit against the payments required to be made in any fiscal year under

				section 15d(e) of the Tennessee Valley Authority Act of 1933 (16 U.S.C.

				831n–4(e)) as an annual return on the appropriations investment and an annual

				repayment sum.

										(B)Treatment of

				creditsThe aggregate amount

				of credits described in paragraph (1)(A) with respect to such person shall be

				treated in the same manner and to the same extent as if such credits were a

				payment in cash and shall be applied first against the annual return on the

				appropriations investment.

										(C)Credit

				carryoverWith respect to any

				fiscal year, if the aggregate amount of credits described paragraph (1)(A) with

				respect to such person exceeds the aggregate amount of payment obligations

				described in subparagraph (A), the excess amount shall remain available for

				application as credits against the amounts of such payment obligations in

				succeeding fiscal years in the same manner as described in this

				paragraph.

										(4)Treatment of

				unrelated personsFor

				purposes of this subsection, transfers among and between persons described in

				clauses (i), (ii), (iii), (iv), and (v) of paragraph (1)(B) shall be treated as

				transfers between unrelated parties.

									(e)Applicable

				rulesFor purposes of this

				section, the rules of paragraphs (3), (4), and (5) of section 45(e) shall

				apply.

								.

					(b)Credit treated

			 as business creditSection

			 38(b) of the Internal Revenue Code of 1986 (relating to current year business

			 credit) is amended by striking plus at the end of paragraph

			 (18), by striking the period at the end of paragraph (19) and inserting

			 , plus, and by adding at the end the following new

			 paragraph:

						

							(20)the synthesis gas production tax credit

				determined under section

				45J(a).

							.

					(c)Denial of

			 double benefitSection 29(d)

			 of the Internal Revenue Code of 1986 (relating to other definitions and special

			 rules) is amended by adding at the end the following new paragraph:

						

							(9)Denial of

				double benefitThis section

				shall not apply with respect to any qualified fuel the production of which may

				be taken into account for purposes of determining the credit under section

				45J.

							.

					(d)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

						

							

								Sec. 45J. Credit for production

				from certified industrial gasification

				projects.

							

							.

					(e)Effective

			 dateThe amendments made by

			 this section shall apply to production after the date of the enactment of this

			 Act, in taxable years ending after such date.

					223.Investment tax

			 credit for certified industrial gasification projects

					(a)In

			 generalSection 48 (a)(3)(A)

			 of the Internal Revenue Code of 1986 (relating to energy property), as amended

			 by this Act, is amended—

						(1)by striking or at the end of

			 clause (ii),

						(2)by inserting or at the end

			 of clause (iii), and

						(3)by adding at the end the following new

			 clause:

							

								(iv)certified industrial gasification

				property,

								.

						(b)Credit

			 rateSection 48(a)(2)(A) of

			 the Internal Revenue Code of 1986 (relating to energy percentage), as amended

			 by this Act, is amended by inserting or a certified industrial

			 gasification property after certified coal property both

			 places it appears.

					(c)DefinitionsSection 48 of the Internal Revenue Code of

			 1986 (relating to energy credit), as amended by this Act, is amended by adding

			 the following new subsection:

						

							(d)Certified

				industrial gasification propertyFor purposes of this section—

								(1)In

				generalThe term

				certified industrial gasification property means any property

				that is part of an industrial gasification project as defined in section 202(7)

				of the Clean Coal Research, Development, Demonstration, and Deployment Act of

				2005 and that has been certified by the Secretary of Energy under section 221

				of that Act.

								(2)Limit on use of

				creditsAny credit claimed by

				a taxpayer under section 46(2) by reason of subsection (a)(3)(A)(iv) shall be

				limited to the project total credit limit associated with the project’s year of

				certification or deemed year of certification as determined under section 221

				of the Clean Coal Research, Development, Demonstration, and Deployment Act of

				2005.

								.

					

